DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent App 20110036367 A1 (hereinafter Saito).
Regarding claim 1, Saito discloses a flavor inhaler (Fig. 3, smoking article 30) comprising: a tubular holder (Fig. 3, cylindrical body 31) that extends from a mouthpiece end (Fig. 6, filter 61, ¶44) to a distal end;  a combustion type heat source (See annotated Fig. 6, distal end of cylindrical aerosol-generating member 111, ¶34-¶35, ¶37) that is provided at the distal end, contains activated carbon (¶6, ¶35), and carries a first flavorant (¶38); and a flavor source (Fig. 3, a filter material 36) that is held in the holder and carries a second flavorant (Fig. 3, flavor-releasing particles 37), wherein the first flavorant contains at least one selected from the group consisting of anethole, 2-pinene, p-citronellol, linalyl acetate, limonene, anisaldehyde, 4-terpineol, 2-p-pinene, jasmone, sabinene, linalool, 1,8-cineole, phenethyl alcohol, and myristicin, and the second flavorant contains at least one selected from the group consisting of a-terpinene, y-terpinene, nerol, geraniol, and decanal (See ¶22).

    PNG
    media_image1.png
    218
    430
    media_image1.png
    Greyscale

Saito discloses many flavorants that may be used.  The flavors are not to be limited as long as the flavors satisfy the human palate through taste and smell.  Saito discloses examples in ¶22-¶23 that can be used in any capacity in and combination on the different components taught for imparting flavor on.  Saito discloses that the flavors can be placed in the filter (¶37), in a secondary charcoal filter (¶38), in a second section (Fig. 3, ¶40), in yet another core (Fig. 4, ¶42), on the wrapping paper (Fig. 5, ¶43), or in multi-segment filters (Fig. 6, ¶44).  Saito encourage the use of multiple flavors 
Regarding claim 2, Saito discloses the flavor inhaler of claim 1 as discussed above.  Saito also discloses wherein the first flavorant is substantially free of any of menthol, a-terpinene, y-terpinene, nerol, geraniol, and decanal.  
Saito teaches that the flavorant can contain one or more of the flavorants from ¶22-¶23.  Therefore the first flavorant can be substantially free of menthol, a-terpinene, y-terpinene, nerol, geraniol, and decanal.
Regarding claim 4, Saito discloses the flavor inhaler of claim 1 as discussed above.  Saito also discloses wherein the second flavorant is substantially free of any of anethole, 2-pinene, p-citronellol, linalyl acetate, limonene, anisaldehyde, 4-terpineol, 2-R-pinene, jasmone,- 57 - sabinene, linalool, 1,8-cineole, phenethyl alcohol, and myristicin.  
Saito teaches that the flavorant can contain one or more of the flavorants from ¶22-¶23.  Therefore the second flavorant can be substantially free of any of anethole, 2-pinene, p-citronellol, linalyl acetate, limonene, anisaldehyde, 4-terpineol, 2-R-pinene, jasmone,- 57 - sabinene, linalool, 1,8-cineole, phenethyl alcohol, and myristicin.
Regarding claim 5, Saito discloses the flavor inhaler of claim 1 as discussed above.  Saito also discloses wherein the second flavorant is substantially free of menthol.  
Saito teaches that the flavorant can contain one or more of the flavorants from ¶22-¶23.  Therefore the second flavorant can be substantially free of menthol.  
Regarding claim 6, Saito discloses the flavor inhaler of claim 1 as discussed above.  Saito also discloses a filter portion that is provided on a side of the mouthpiece end in the holder and includes a flavorant capsule containing a third flavorant (Fig. 6, ¶44).  
Regarding claim 7, Saito discloses the flavor inhaler of claim 6 as discussed above.  Saito also discloses wherein the third flavorant contains at least one selected from the group consisting of menthol, a-terpinene, y-terpinene, nerol, geraniol, and decanal (¶22-23).  
Regarding claim 8, Saito discloses a flavor inhaler (Fig. 3, smoking article 30) comprising: a tubular holder (Fig. 3, cylindrical body 31)  that extends from a mouthpiece end (Fig. 6, filter 61, ¶44) to a distal end; a combustion type heat source (Fig. 3, heat source 32) that is provided at the distal end, contains activated carbon (¶6, ¶35), and carries a first flavorant ; a flavor source (Fig. 3, a filter material 36) that is held in the holder; and a filter portion (Fig. 6, filter 61, ¶44) that is provided on a side of the mouthpiece end in the holder and includes a flavorant capsule (Fig. 6, filter material 611) containing a third flavorant (¶43-44), wherein the first flavorant contains at least one selected from the group consisting of anethole, 2-pinene, P-citronellol, linalyl acetate, limonene, anisaldehyde, 4-terpineol, 2-p-pinene, jasmone, sabinene, linalool, 1,8-cineole, phenethyl alcohol, and myristicin, and the- 58 - third flavorant contains at least one selected from the group consisting of menthol, a-terpinene, y-terpinene, nerol, geraniol, and decanal (¶22-¶23).  
Regarding claim 9, Saito discloses the flavor inhaler of claim 7 as discussed above.  Saito also discloses wherein the third flavorant contains menthol (¶22).  
Regarding claim 10, Saito discloses the flavor inhaler of claim 8 as discussed above.  Saito also discloses wherein the third flavorant contains menthol (¶22).  
Regarding claim 13, Saito discloses the flavor inhaler of claim 1 as discussed above.  Saito also discloses wherein the combustion type heat source includes a protrusion protruding from the distal end, and the first flavorant is carried on the protrusion. (See annotated Fig. 3)

    PNG
    media_image2.png
    178
    423
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Saito as applied to claim 1 above, and further in view of US Patent App. 20110083676 A1 (hereinafter Karles).
Regarding claim 3, Saito discloses the flavor inhaler of claim 1 as discussed above.  Saito does not disclose, wherein the second flavorant contains at least one selected from the group consisting of nerol and geraniol.  
Karles teaches a process for producing a coated filter for a smoking article with a flavor additive (Abstract).  Karles teaches examples of suitable flavorants including geraniol (¶31, Claim 6).  These flavorants are added to the coated filter plug (Claim 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saito to include wherein the second flavorant contains at least one selected from the group consisting of nerol and geraniol as taught in Karles.  Both Saito and Karles encourage the use of multiple flavorants incorporated onto the combustible components of the smoking article.  Karles teaches the potential flavorant of geraniol.  A person of ordinary skill in the art would optionally select geraniol as a flavor additive.
Regarding claim 11, Saito discloses the flavor inhaler of claim 7 as discussed above.  Saito does not disclose wherein the third flavorant contains at least one selected from the group consisting of a-terpinene, y-terpinene, nerol, geraniol, and decanal, and is different from the second flavorant.  
Karles teaches a process for producing a coated filter for a smoking article with a flavor additive (Abstract).  Karles teaches examples of suitable flavorants including geraniol (¶31, Claim 6).  These flavorants are added to the coated filter plug (Claim 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saito to include wherein the third flavorant contains at least one selected from the group consisting of a-terpinene, y-terpinene, nerol, geraniol, and decanal, and is different from the second flavorant as taught in Karles.  Both Saito and Karles encourage the use of multiple flavorants incorporated onto the combustible components of the smoking article.  Karles teaches the potential flavorant of geraniol.  It would be obvious to a person of ordinary skill in the art to add different flavorants to the different components.  A person of skill in the art would try the same flavorants or .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Saito as applied to claim 1 above, and further in view of US Patent App. 20080245377 A1 (hereinafter Marshall).
Regarding claim 12, Saito discloses the flavor inhaler of claim 1 as discussed above.  Saito does not disclose wherein the activated carbon has a BET specific surface area of 1300 m2/g or more.  
Marshall teaches a cigarette with an adsorbent material such as activated carbon (Abstract).  The activated carbon has surface areas frequently more than about 1500 m2/g.  However a broad range is taught from 200 up to more than 1500 (¶50).  The activated carbon is added to the cigarette to enhance the organoleptic properties of incorporating flavorants (¶6).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saito to include wherein the activated carbon has a BET specific surface area of 1300 m2/g or more as taught in Marshall.  Marshall teaches that using activated carbon improves the addition of flavorants and Marshall teaches a desired optimal BET surface area.  A person of ordinary skill in the art seeking to improve flavoring of a smokable article would add activated carbon in the range taught in Marshall.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE LYNN MOORE whose telephone number is (313)446-6537.  The examiner can normally be reached on Mon - Thurs 7:30 to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747